DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered. 

Regarding to 35 U.S.C 112 (a) rejection, the amendment has cured the basis of 35 U.S.C 112 (a) rejection. Therefore, the 35 U.S.C 112 (a) rejection is hereby withdrawn.

in response to a user changing his/her head gesture, Virtual Reality (VR) image seen by the user will not jitter”, has cured the basis of 35 U.S.C 103 rejection. Therefore, the 35 U.S.C 103 rejection is hereby withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art.

Allowable Subject Matter
Claims 3-7, 13-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the claim objections and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 1-12 and 15-19 are objected to because of the following informalities:  the claim limitations “M frames of a picture” in claims 1-12 and 15-19 are not correct. In paragraph [0049], the specification describes “the graphics card renders 100 pictures per second (100 frames per second)”. It appears that the specification describes the 100 pictures are the 100 frames.  Therefore, a picture is a frame. The specification does not describe “M frames of a picture”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 8-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 20170352325 A1) in view of Thakur (US 20190043448 A1), and further in view of LaValle (US 20140354515 A1).
Regarding to claim 1 (Currently Amended), Spence discloses an image processing method ([0016]: a method of generating and displaying data on a display device; Fig. 1; [0050]: a graphics and display system), comprising: 
obtaining rendering durations of images of M frames of a picture to be processed of a picture to be processed ([0047]: trees of layers are composited and rendered into a finished frame for display; [0059]: render the frame; [0066]: a CPU start time and end time are tracked during frame preparation and rendering; the CPU starts rendering operations; when the GPU completes rendering operations, the display engine can swap the finished frame with a previously displayed frame; duration is from starting time to ending time; [0067]: statistics associated with the rendering of each frame are obtained and are maintained; the statistics includes a CPU start time and CPU finish time associated with a frame; the statistics also includes a GPU start time and GPU finish time of rendering operations associated frames; Fig. 4; [0068-0069]); 
determining whether the rendering durations of the images of the M frames of a picture to be processed match a motion gesture requirement ([0075]: determine If the contents of frame are too complex to be completed by the GPU before the requested presentation time; that, Virtual Reality (VR) image seen by the user will not jitter ([0043]: generate frames at different frame durations without introducing judder; refresh a display device at an appropriate time to match the animation rate of an incoming frame), wherein the VR image has been subject to the rendering process on the M frames of the picture to be processed ([0007]: generate one or more frames of data for display on the display device; receive a request to display the one or more frames of data; [0045]: display image data on the display device in response to requests to display frames of image data; [0060]: provide a video frame);  
setting a system frame rate used for rendering duration of each frame of the picture to be processed, to make the rendering duration of the image of each frame of the picture to be processed match the motion gesture requirement in response to determining the rendering durations of the images of the M/ frames of the picture to be processed do not match the motion gesture requirement ([0075]: reduce the animation rates of successive frames; [0076]: if an application or framework is consistently late, animation parameters are changed to render images for display at larger interval; [0078]: the animation frame rate should be reduced; [0079]: reduced animation rate; Fig. 6; [0082-0083]).
Spence fails to explicitly disclose: 
in response to a user changing his/her head gesture, Virtual Reality (VR) image seen by the user will not jitter;
controlling a difference .DELTA.t between a rendering start timing of the image of each frame and a warp processing start timing of the image of a corresponding frame to be less than 
In same filed of endeavor, Thakur teaches: 
obtaining rendering durations of images of M frames ([0032]: every 8 ms; Fig. 2; [0033]:  at time T1, the GPU 122 renders a frame for the first HMD 104; the GPU 122 finishes rendering the frame prior to T2; the GPU 122 starts rendering the next frame for the first HMD 104);
controlling a difference .DELTA.t between a rendering start timing of the image of each frame and a warp processing start timing of the image of a corresponding frame to be less than or equal to a preset difference .DELTA.t.sub.aim, in response to determining the rendering durations of the images of the A/ frames of the picture to be processed match the motion gesture requirement ([0032]: one of the VSYNC1 or VSYNC2 signals is transmitted every 8 ms; Fig. 2; [0033]: usage timeline for the GPU 122; at time T1, the GPU 122 renders a frame for the first HMD 104; when the VSYNC1 signal is received at T3, the first compositor 136 starts post processing, e.g., time warping, the frame previously rendered by the GPU 122 for the first HMD 104; the difference is equal to 16 ms – 8 ms; [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spence to include obtaining rendering durations of images of M frames; if yes, controlling a difference .DELTA.t between a rendering start timing of the image of each frame and a warp processing start timing of the image of a corresponding frame to be less than or equal to a preset difference .DELTA.t.sub.aim, in response to determining the rendering durations of the images of the A/ frames of the picture to be 
Spence in view of Thakur fails to explicitly disclose:
in response to a user changing his/her head gesture, Virtual Reality (VR) image seen by the user will not jitter.
In same filed of endeavor, LaValle teaches in response to a user changing his/her head gesture, Virtual Reality (VR) image seen by the user will not jitter ([0057]: perform smoothing operations on sensor data; Fig. 6B; [0068]: a wearer of a motionless VR headset experiences even minor jitter as extremely non-immersive because a wearer's brain believes that it is stationary; [0080]: individuals perceiving virtual reality environments do not experience jitter at all when their heads are turning, i.e. head gesture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spence in view of Thakur to include in response to a user changing his/her head gesture, Virtual Reality (VR) image seen by the user will not jitter as taught by LaValle. The motivation for doing so would have been to perform "smoothing" operations on sensor data and to remove jitter experience as taught by LaValle in paragraphs [0057] and [0080].


determining whether the rendering durations of n % or more of the images of the M frames of a picture to be processed are less than or equal to 1/fps , where fps is the system frame rate, and n is an integer greater than or equal to 50 (Spence; [0074]: generate several additional frames to be displayed at a specified future time based on the determined animation rate; [0075]: If the contents of frame are too complex to be completed by the GPU before the requested presentation time, the presentation of the frame may be delayed;  [0076]: consistently late, i.e. over 50% not matching; consistently early, i.e. over 50% matching); 
confirming that the rendering durations of the images of the M frames of a picture to be processed match the motion gesture requirement, n response to determining the rendering durations of n% or more of the images of the M frames of the picture to be processed (Spence; [0076]: If the application or framework is consistently early, i.e. matching, an animation interval may be shorted to enable higher temporal visual quality); 
otherwise, confirming that the rendering durations of the images of the M frames do not match the motion gesture requirement (Spence; [0076]: if an application or framework is consistently late, i.e. not matching, then, animation parameters can be changed to render images for display at larger interval). 
Spence in view of Thakur and LaValle further discloses:


Regarding to claim 8 (Previously Presented), Spence in view of Thakur and LaValle discloses the image processing method according to claim 1, wherein after the controlling the difference .DELTA.t between the rendering start timing of the image of each frame and the warp processing start timing of the image of the corresponding frame to be less than or equal to the preset difference .DELTA.t.sub.aim, or after the setting the system frame rate used for a rendering duration of each frame of the picture to be processed to make the rendering duration of the image of each frame of the picture to be processed match the motion gesture requirement (same as rejected in claim 1), the image processing method further comprises: 
updating the rendering durations of the images of the M frames of the picture to be processed (Spence; [0076]: if an application or framework is consistently late, animation parameters are changed to render images for display at larger interval; Fig. 11; [0102]: adjust a refresh rate of the display device based on the target presentation time of the one or more frames of data). 

Regarding to claim 9 (Currently Amended), Spence discloses an image processing apparatus ([0015]: an electronic device; [0016]: a method of generating and displaying data on a display device; Fig. 1; [0050]: a graphics and display system), comprising:

a match determining circuit, configured to (Fig. 10; [0094]: a display performance control system; [0095-0098]); 
a first modulating circuit, configured (Fig. 10; [0094]: a display performance control system; [0095-0098]); and 
a second modulating circuit, configured to (Fig. 10; [0094]: a display performance control system; [0095-0098]).
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 9. 

Regarding to claim 10 (Previously Presented), Spence in view of Thakur and LaValle discloses the image processing apparatus according to claim 9, wherein the match determining circuit is further configured to determine whether the rendering durations of n % or more of the images of the M frames of the picture to be processed are less than or equal to 1/fps , where fps is the system frame rate, and n is an integer greater than or equal to 50 (Spence; [0074]: generate several additional frames to be displayed at a specified future time based on the determined animation rate; [0075]: If the contents of frame are too complex to be completed by the GPU before the requested presentation time, the presentation of the frame may be delayed;  [0076]: consistently late, i.e. over 50% not matching; consistently early, i.e. over 50% matching). 


Spence in view of Thakur and LaValle further discloses:
to confirm that the rendering durations of the images of the M frames of the picture to be processed match the motion gesture requirement if the rendering durations of n % or more of the images of the M frames are less than or equal to 1/fps (Thakur; [0083]: enables the GPU to spend sufficient time rendering images for each of the VR display devices).

Regarding to claim 19 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 19. 

.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 20170352325 A1) in view of Thakur (US 20190043448 A1), in view of LaValle (US 20140354515 A1), and further in view of Verbeure (US 20150348509 A1).
Regarding to claim 12 (Previously Presented), Spence in view of Thakur and LaValle discloses the image processing apparatus according to claim 9, wherein the duration obtaining circuit is further configured to, prior to controlling the difference .DELTA.t between the rendering start timing of the image of each frame and the warp processing start timing of the image of the corresponding frame to be less than or equal to the preset difference .DELTA.t.sub.aim (Thakur; [0032]: one of the VSYNC1 or VSYNC2 signals is transmitted every 8 ms; Fig. 2; [0033]: usage timeline for the GPU 122; at time T1, the GPU 122 renders a frame for the first HMD 104; when the VSYNC1 signal is received at T3, the first compositor 136 starts post processing, e.g., time warping, the frame previously rendered by the GPU 122 for the first HMD 104; the difference is equal to 16 ms–8 ms; [0034]), obtain warp processing durations of the images of the M frames of the picture to be processed (Thakur; [0024]: performs frame rendering and a time warping; Fig. 2; [0033]: usage timeline for the GPU 122;  when the VSYNC1 signal is received at T3, the first compositor 136 starts post processing, e.g., time warping, the frame previously rendered by the GPU 122 for the first HMD 104; Fig. 3; [0036]: usage timeline 
Spence in view of Thakur and LaValle fails to explicitly disclose: 
acquire an average rendering duration t1_average of the images of the M frames of the picture to be processed from the rendering durations of the images of the M frames of the picture to be processed.
In same field of endeavor, Verbeure teaches:
acquire an average rendering duration t1_average of the images of the M frames of the picture to be processed from the rendering durations of the images of the M frames of the picture to be processed ([0051]: calculating an average rendering time associated with N frames of image data).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spence in view of Thakur and LaValle to include acquiring an average rendering duration t1_average of the images of the M frames of the picture to be processed from the rendering durations of the images of the M frames of the picture to be processed as taught by Verbeure. The motivation for doing so would have been to calculate an average rendering time associated with N frames of image data; to estimate for the current frame duration as taught by Verbeure in paragraphs [0051-0054].


Spence in view of Thakur and LaValle further discloses subsequent to obtaining the rendering durations of the images of the M frames of the picture to be processed (Thakur; [0032]: every 8 ms; Fig. 2; [0033]:  at time T1, the GPU 122 renders a frame for the first HMD 104; the GPU 122 finishes rendering the frame prior to T2; the GPU 122 starts rendering the next frame for the first HMD 104).

acquire an average rendering duration t1_average of the images of the M frames of the picture to be processed from the rendering durations of the images of the M frames of the picture to be processed.
In same field of endeavor, Verbeure teaches:
acquire an average rendering duration t1_average of the images of the M frames of the picture to be processed from the rendering durations of the images of the M frames of the picture to be processed ([0051]: calculating an average rendering time associated with N frames of image data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spence in view of Thakur and LaValle to include acquire an average rendering duration t1_average of the images of the M frames of the picture to be processed from the rendering durations of the images of the M frames of the picture to be processed as taught by Verbeure. The motivation for doing so would have been to calculate an average rendering time associated with N frames of image data; to estimate for the current frame duration as taught by Verbeure in paragraphs [0051-0054].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 5712707365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616